Citation Nr: 9907360	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-08 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of right ankle injury with calcaneal spur.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from October 1957 to September 
1959 and from October 1969 to April 1972.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 20 percent evaluation for the veteran's right 
ankle disorder.

This matter was before the Board in January 1992, at which 
time it determined that the 20 percent evaluation for the 
veteran's right ankle disorder was appropriate.  The veteran 
did not file an appeal as to that decision.  Subsequently, 
the veteran alleged increased severity of symptoms referable 
to his right ankle and submitted medical records in support 
of his claim for an increased evaluation.  


FINDING OF FACT

The veteran's residuals of a right ankle injury with 
calcaneal spur include symptoms of pain and intermittent 
swelling.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for residuals of right ankle injury with calcaneal 
spur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Code 5271, Plate II (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Pertinent Law and Regulations

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In determining disability compensation, the Board must 
consider all potential applicable regulations and laws 
relevant to the veteran's assertions and issues raised in the 
record, and state the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Under 38 C.F.R. § 4.10, in cases of functional impairment, 
evaluations are to be based upon the lack of usefulness, and 
medical examiners must furnish a full description of the 
effects of the disability upon the veteran's ordinary 
activity; this requirement is in addition to the etiological, 
anatomical, pathological, and prognostic data required for 
ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, are also to be 
considered.  Id.  The regulation does not require a separate 
rating for pain, but the impact of pain must be considered in 
making a rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997).

In cases where a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions 
contained in 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Further, the United States Court of Veterans Appeals (Court) 
has held that, in addition to due consideration of these 
diagnostic codes, examinations upon which the rating codes 
are based must adequately address the extent of the 
functional loss due to pain "on use or during flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

If a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered.  
VAOPGCPREC 9-98; see also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The medical nature of the specific disability to be rated 
under a particular diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 9-98.  Limited motion of the ankle is rated under 
38 C.F.R. Part 4, § 4.71(a), Diagnostic Code 5271 (1998).  
Diagnostic Code 5271 provides for an evaluation of ten 
percent for moderate limitation and an evaluation of 20 
percent for marked limitation.  The next higher rating for 
ankle disability is provided under Diagnostic Code 5270, 
which assigns a 30 percent rating upon a showing of ankylosis 
of the ankle in plantar flexion between 30 and 40 degrees or 
in dorsiflexion between zero and 10 degrees.  38 C.F.R. 
§ 4.71, Diagnostic Code 5270. 

Under 38 C.F.R. § 3.321(b)(1), in exceptional cases where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service is authorized to approve an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  Where a case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, an 
extraschedular evaluation may be appropriate.  38 C.F.R. 
§ 3.321(b)(1) (1998).

The Court has held that a veteran can be rated separately for 
different manifestations of the same injury, where "none of 
the symptomatology for any one of the [the] conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions," and that such combined ratings do not 
constitute "pyramiding" prohibited by 38 C.F.R. § 4.14 
(1998).  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (1998).

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1998).

II. Factual Background

A review of the veteran's record discloses that the RO 
initially granted service connection for residuals of a torn 
ligament in the right ankle in a rating decision dated in 
June 1972, and assigned a 10 percent evaluation effective 
from April 1972.  At that time, the RO considered the 
veteran's service medical records that showed generally that 
the veteran was treated for instability of the right ankle 
during service.  Further, the RO based its decision on 
clinical findings from VA examination dated in May 1972 that 
revealed normal movement on flexion and extension, no 
inversion and slightly limited eversion, and degenerative 
changes in the right ankle.  

Subsequently, the record reveals that the 10 percent rating 
was increased to 20 percent in February 1979, effective from 
October 1978.  Pertinent to that rating decision were x-ray 
findings that disclosed osteophytes in the ankle joint in the 
tibio-talor and fibulotalor joint spaces.  The physician 
stated that such findings were indicative of a more rapid 
progression of degenerative joint disease than would be 
expected for the veteran's age.  Also noted was a calcaneal 
spur.  

As a whole, the clinical data of record show a history of 
torn ligaments in the right ankle with limitation of motion 
and degenerative joint disease.  In notes from VA outpatient 
treatment rendered from 1976 to 1981, the veteran complained 
generally of pain and limited motion.  The claims file also 
contains private medical outpatient records for treatment 
rendered from 1989 to 1992.  Noted in the record is that the 
veteran was examined for purposes of Social Security 
disability.  In an entry dated in June 1990, the veteran 
reported pain in his right ankle after being on it for an 
hour.  On examination, the examiner noted that the veteran's 
right ankle flexion was limited to 10 degrees plantar and 5 
degrees dorsal.  Inversion and eversion were limited 100 
percent.  A diagnostic assessment was residual traumatic 
arthritis and marked limitation of motion post-operatively of 
the right ankle.  The examiner commented that due to the 
veteran's size and right ankle disability, he is unable to do 
anything that involves standing, moving, lifting, or 
carrying.  Contemporaneous x-ray studies revealed a minor 
degree of spurring indicative of degenerative joint disease.

The evidence of record also includes a report from VA 
examination dated in June 1990 that shows, in general, that 
the veteran experiences pain when bearing weight on or upon 
movement of the right ankle.  On examination, the examiner 
noted the veteran's surgical scar on the lateral ankle, and 
stated that there was no discoloration or swelling in the 
ankle area.  Further, the examiner reported that the right 
ankle plantar flexes to 25 degrees and is painful if forced; 
and, that there is no medial subtalar motion of the right 
ankle, and, if forced, it is painful.  Also, the examiner 
reported that there is 5 degree or less lateral subtalar 
motion and the veteran experiences pain.  Additionally, it 
was noted that the peroneus brevis tendon on the right has 
been fixed to the lateral malleolus to serve as a lateral 
ankle ligament, which markedly restricts motion.  

In notes from outpatient treatment from June to December 1990 
is indicated that the veteran had surgery for torn ligaments 
in the right ankle and continued to complain of pain and 
limited lateral movement.  X-ray findings from December 1990 
showed mild arthritic changes about the ankle joint and some 
irregularity about the distal fibula.  The lateral x-ray 
studies showed a plantar-calcaneal spur.  No tenderness on 
palpation or pressure of the plantar surface of the heel was 
evident.  The diagnostic assessment was severe right ankle 
joint disability with post-surgical changes and limitation of 
motion.  Also of record are VA outpatient records for May 
1992 for treatment related to complaints of increased pain.  
The examiner noted that the brace worn by the veteran helped 
alleviate some pain. 

The record also includes a VA examination dated in January 
1995 in which the veteran's history of right ankle ligament 
and reconstruction was recited.  The veteran's subjective 
complaints included difficulty in walking on uneven ground, 
standing, climbing stairs and ladders, and significant 
swelling.  The veteran claimed that his symptoms have 
increased steadily over the years.  The veteran also reported 
that he no longer works with his previous employer because he 
was denied reemployment due to ankle instability.  He further 
stated that he believes that he has been denied other 
employment due to his ankle problems.  

The examiner noted that the veteran wears an upright double 
brace on the right ankle area for increased stability.  On 
examination, reported by way of history was a diagnosis of 
lateral ankle ligament reconstruction with significant pain 
and swelling.  The x-ray findings included a large anterior 
plantar calcaneal spur present with a smaller spur 
posteriorly.  A small spur was also seen at the attachment 
site of the Achilles tendon.  In pertinent part, a diagnostic 
assessment was rendered of early degenerative changes in the 
right ankle and the lateral sesamoid; a large spur at the 
anterior aspect of the calcaneus with other spurring at the 
posterior aspect; and possible diffuse idiopathic skeletal 
hyperostosis. 

The record further includes a VA examination dated in August 
1997 in which the veteran's history of right ankle problems 
was recited.  Noted was that the veteran had been wearing an 
ankle brace in recent years because of instability.  The 
examiner reported a linear 17-centimeter postmalleolar 
surgical scar without debility.  Further, the veteran's right 
ankle demonstrated a normal range of motion without 
discomfort upon rapidly active and passive movement, with 
flexion of 20 degrees and plantar flexion of 45 degrees.  No 
inversion or eversion was evident and no pain was manifested 
on attempt to perform these movements.  Further, there was no 
evidence of muscle atrophy or weakness of the lower right 
extremity.  The diagnostic assessment was status post-
operative right ankle sprain.  X-ray findings included some 
mild narrowing of the lateral portion of the ankle joint with 
some irregularity of the lateral talar dome.  The physician 
stated that those findings might be consistent with the 
previous fracture.  Also noted was irregularity of the distal 
fibula and tibiofibular syndesmosis, suggestive of previous 
trauma.  A moderate calcaneal spur was evident.  

A personal hearing was held in July 1991 during which the 
veteran stated that his ankle disability would be more 
appropriately evaluated under the Diagnostic Code 5270 for 
ankylosis of the ankle.  Transcript (T.) at 2.  The veteran 
basically gave his history of right ankle injury and the 
surgery he underwent in 1970 to address torn ligaments.  T. 
at 3.  The veteran also testified that he wears a metal brace 
on his right ankle, and experiences muscle spasms and 
swelling every night.  T. at 3, 4.  The veteran also stated 
that he experiences popping and cracking when he is sitting 
in one position for a long time.  T. at 4.  The veteran 
testified that he uses a cane to take some of the pressure 
off the right ankle.  T. at 4, 5.  Also, he stated that his 
ankle is not stable and that he has difficulty walking on 
even paved surfaces.  T. at 5.  The veteran can walk for 
about 10 or 20 feet before he has to sit down.  T. at 5.  The 
veteran also stated that on a scale of 1 to 10, his pain is 
about 9 most of the time.  T. at 5, 6.  

The veteran stated that he is on Social Security disability 
based on other disorders that the veteran contends are a 
result of his ankle problems.  T. at 6.  The veteran's wife 
stated that when the veteran was working in janitorial-type 
work in 1990, he routinely returned home from work, sat down 
in a chair, and then could not get up without assistance.  T. 
at 7.  She further stated that the veteran was not able to 
handle his work, and although he tried other jobs, he was 
unable to handle them as well.  T. at 8.  She also stated 
that she believed that because of the veteran's ankle 
disability, he was not offered jobs.  T. at 9.  

III.	Analysis

The determinative issue in this case is whether the veteran 
is entitled to an evaluation in excess of 20 percent for 
residuals of right ankle injury with calcaneal spur.  As a 
threshold matter, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
see also Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Further, the Board is satisfied that all relevant facts have 
been properly developed.  There is no indication in the 
record that additional pertinent evidence could have been 
obtained in support of the veteran's claim.  Thus, no further 
assistance is required to comply with the duty to assist as 
required under 38 U.S.C.A. § 5107(a); see also Godwin v. 
Derwinski, 1 Vet. App. 419 (1991).  

As stated earlier herein, a 20 percent rating currently is in 
effect for the veteran's right ankle disability.  The VA 
Schedule for Rating Disabilities essentially provides that a 
maximum evaluation of 20 percent may be assigned for "marked 
limited motion of the ankle."  38 C.F.R. § 4.71, Diagnostic 
Code 5271.  Without evidence of ankylosis, a rating higher 
than 20 percent is not warranted.  38 C.F.R. § 4.71, 
Diagnostic Code 5270.  Upon a thorough review of the 
schedular criteria and symptomatology associated with the 
residuals of the veteran's right ankle injury with calcaneal 
spur, the Board finds that an evaluation in excess of 20 
percent is not warranted under these particular facts.  

The Board has reviewed the record in its entirety, including 
past medical history and findings.  See Francisco v. Brown, 7 
Vet. App. 55, 58.  Essentially, the evidence most probative 
in this case are clinical and x-ray findings from the August 
1997 VA examination.  Overall, the evidence supports that the 
range of motion of the veteran's right ankle is normal and 
that manifestations of discomfort are not evident upon rapid 
movement of the right ankle.  Signs of pain were also not 
demonstrated upon attempts to perform eversion or inversion.  
Thus, in this respect, the veteran has not demonstrated 
symptomatology that equals, or more nearly approximates, the 
criteria required for the next higher evaluation of 30 
percent under Diagnostic Code 5270, ankylosis of the ankle.  
38 C.F.R. § 4.71(a), Diagnostic Code 5270.  In fact, 
ankylosis is neither contended nor diagnosed; thus, 
Diagnostic Code 5270 does not provide a basis for assignment 
of a greater than 20 percent evaluation.  The Board notes 
that the assignment of a particular diagnostic code depends 
on the specific facts of a case.  See Butts v. Brown, 5 Vet. 
App. 532, 538.  In this case, no competent medical assessment 
has been made regarding ankylosis of the right ankle.  As 
stated above, the assignment of a diagnostic code is based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  A rating 
based upon ankylosis is, therefore, not warranted in this 
case.  Id.

Further, given the minimal findings on VA examination and the 
absence of any indication of more severe disability, there is 
no indication that the right ankle disability is manifested 
by symptomatology or right ankle pathology generally which 
more nearly approximates the criteria required for a 30 
percent rating.  In this regard, the veteran's statements of 
pain and instability are acknowledged; however, the veteran's 
complaints generally are refuted by the clinical data most 
recently recorded which reflects normal findings in most 
respects.  Thus, in light of these findings, the Board finds 
that the veteran's allegations are without merit.  

Specifically, the Board stresses that normal range of motion 
was recently found during the 1997 VA examination, and the 
20 percent evaluation currently in effect is commensurate 
with marked loss of motion.  In view of the absence of 
objective pathology of the veteran's right ankle, the Board 
concludes that the 20 percent rating adequately addresses the 
impairment objectively demonstrated on examination and that 
associated with the veteran's subjective complaints and 
symptomatology that he experiences intermittently.  Overall, 
neither the clinical data nor the veteran's complaints 
support the assignment of a rating in excess of 20 percent.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45, as well as factors set forth in DeLuca v. Brown, 8 
Vet. App. 202.  As discussed above, however, the clinical 
findings do not indicate that the veteran's service-connected 
right ankle disability is productive of impairment greater 
than 20 percent.  While he may be limited in some respects, 
such as walking, even on smooth surfaces, recent findings 
demonstrate an essentially normal ankle.  Although the 
veteran complains of swelling, it appears that his functional 
ability is not affected for extended periods of time.  
Indeed, the most direct evidence that supports the veteran's 
ability to function are the vocational rehabilitation reports 
of record, which indicate that the veteran is preparing to 
successfully reintegrate into competitive employment.  
Specifically, the record supports that the veteran accepted 
work in March 1997, working for about 6 hours per day.  In 
fact, in the April 1997 report, it is noted that the veteran 
would like to work additional hours.  Although the Board is 
cognizant of the veteran's limitations to stand or walk for 
extended periods of time, the evidence of record points to 
his ability to functional overall.

In view of the absence of appreciable objective impairment, 
and the veteran's ability to function, the record 
demonstrates that the current rating adequately addresses the 
degree of impairment attributable to the right ankle 
disability generally.  Thus, in view of the foregoing and in 
accordance with Schafrath v. Derwinski, 1 Vet. App. 589, the 
Board has considered all potentially applicable law and 
regulations relevant to the veteran's allegations and raised 
issues.  However, the data of record do not support an 
increased evaluation above the current 20 percent assigned 
under Diagnostic Code 5271.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5271.  

Therefore, in light of the above, the Board also concludes 
that a higher evaluation on an extraschedular basis is not 
warranted in this case.  Essentially, the veteran does not 
present such an unusual or exceptional disability picture 
with such factors as marked interference with employment or 
frequent hospitalizations so as to warrant an evaluation over 
and above the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  Although the veteran has indicated that his 
right ankle disability has interfered with his employment, he 
has not offered any objective evidence that his disability 
has interfered with his employment status to a degree greater 
than that contemplated by the regular schedular standards, 
which are based on the average impairment of employment.  
Moreover, the record does not reflect frequent periods of 
hospitalization for his right ankle disability.  Hence, the 
record does not present an exceptional case where the 
veteran's current 20 percent evaluation is found to be 
inadequate.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Accordingly, in the absence of such factors, the Board hereby 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met; and, therefore, concludes that a higher 
evaluation on an extraschedular basis is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of right ankle injury with calcaneal spur is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

- 13 -


- 1 -


